DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claim 6 is objected to because of the following informalities: the phrase stating “a sensor to automatically rotate the sink basin” should be rewritten in clearer language such as –a sensor configured to initiate automatic rotation of the sink basin—or something similar since the sensor does not actually perform the rotation.
Claim 7 is objected to because of the following informalities: the phrase “a sensor to automatically turn on the faucet” should be rewritten in clearer language such as –configured to automatically turn on the faucet— or something similar since the sensor does not actually perform the opening and closing of the water flow path.
Claim 13 is objected to because of the following informalities:  “a pivot” should be rewritten as –the pivot—since the pivot for the sink basin has already been introduced in claim 1 from which claim 13 ultimately depends.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 – 5, 8, and 11 – 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 1,648,386 (hereinafter Grover).
Regarding claim 1, Grover discloses a sink comprising a stationary unit (7) secured to a wall (5), a sink basin (10) wherein the sink basin rotates from an upward position to a downward position with respect to the stationary unit (fig. 2), wherein the sink basin collects water (pg. 2, ln. 6 – 12), and a pivot (18) wherein the sink basin rotates with respect to the stationary unit at the pivot.
Regarding claim 3, there is a first side of the sink basin (side adjacent leader line 18 in fig. 1) and a second side of the sink basin (side adjacent leader line 10 in fig. 1).
Regarding claim 4, there is a faucet (33) secured to the stationary unit.
Regarding claim 5, the faucet (33) is concealed by the sink basin when the sink basin is in the upward position (see fig. 2) but wherein the faucet (33) is visible when the sink basin is in the downward position see fig. 1).
Regarding claim 8, the sin basin (10) has a front and a back, and wherein the back of the sink basin is open (at 27).
Regarding claim 11, there is a handle (19) on a front of the sink basin.
Regarding claim 12, there is a first side panel (left side) attached to the stationary unit, a second side panel (right side) attached to the stationary unit, a front panel (8) attached to the stationary unit, a bottom unit attached to the stationary unit (adjacent drain 28), and wherein the first side panel, the second side panel, the front panel, the bottom unit, and the stationary unit collective create a hollow reservoir for receiving water from a faucet (33).
Regarding claim 13, a pivot (18) for the sink basin is located on the first side panel and the second side panel (see fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103Grover.
Regarding claim 2, Grover shows the sink basin is prevented from rotating into a position with respect to the floor (via stop 13) but fails to show it is less than 5 degrees with respect to the floor. The Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A) (discussing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the device of Grover by having an angle of less than 5 degrees with respect to the floor as a matter of design consideration that would produce the same expected result. Applicant appears to have placed no criticality on 5 degrees, and it appears that the device of Grover would work appropriately if made to be prevented from rotating with the claimed angle.
Claims 6 – 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grover in view of US Patent Application Publication 2019/0284786 (hereinafter Kohler).
Regarding claim 6, Grover fails to show a sensor for initiating automatic rotation of the sink basin at the pivot. Attention is turned to Kohler which teaches including a presence sensor for detecting a user to automatically pivot a rotating sink basin so that a user does not have to come in direct contact with the device (par. 21 – 22). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include a sensor for initiating automatic rotation of the sink basin at the pivot to allow a user to use the sink 
Regarding claim 7, Grover fails to show a senor configured to automatically turn on the faucet when the sink basin is in the downward position. Attention is again turned to Kohler which teaches including a sensor configured to automatically turn on the water faucet when a sink basin is in a use position when a user is detected (par. 53). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include a sensor configured to automatically turn on the faucet when the sink basin is in the downward position to allow a user to control the water flow without direct contact which promotes more hygienic conditions as evidenced by the teachings of Kohler mentioned above.
Claims 9 – 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grover in view of US Patent Application Publication 2020/0141098 (hereinafter Liu).
Regarding claim 9, Grover fails to show an automatic soap dispenser unit secured to the stationary unit. Attention is turned to Liu which shows including an automatic soap dispenser unit secured to a stationary unit of a sink to allow a user to touchlessly activate a soap dispenser for hand washing (par. 22). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include an automatic soap dispenser unit secured to the stationary unit to allow a user to touchlessly activate a soap dispenser for hand washing as evidenced by the teachings of Liu mentioned above.
Regarding claim 10, Grover fails to show a UV sterilization light secured to the stationary unit. Attention is again turned to Liu which teaches including a UV sterilization light to sterilize water before being used (par. 53). It would have been obvious to one having ordinary skill in .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication 2020/0149258 shows an unclaimed feature of an externally mounted hinge (11) for a foldable, wall mounted sink basin. US Patent 1,909,618 is directed to the state of the art of wall mounted foldable sinks having a stationary unit (5) and a rotatable sink basin (10), a faucet (11), and a drain reservoir, with the basin having a completely open back surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754